          Case 5:15-cv-00297-RCL Document 101 Filed 11/13/18 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MARY ELLEN JOHNSON,                                 §
                                                    §
       Plaintiff,                                   §
                                                    §
VS.                                                 § CIVIL ACTION NO. SA-15-CA-297-FB
                                                    §
SOUTHWEST RESEARCH INSTITUTE,                       §
                                                    §
       Defendant.                                   §

                        ORDER OF REINSTATEMENT AND ORDER OF
                            TRANSFER AND REASSIGNMENT

       Before the Court is the status of the above styled and numbered cause. On September 28, 2018,

this Court set this case for jury selection and trial to begin on Monday, April 1, 2019, at 8:30 a.m. and

administratively closed this case until such time as the trial begins, a settlement is reached, or further

order of this Court (docket #100). The Court finds that the case should be reopened and reinstated on

the docket at this time in order that it may be transferred and reassigned.

       Accordingly, IT IS HEREBY ORDERED that this case is reopened and reinstated on this Court’s

docket. IT IS FURTHER ORDERED that this case TRANSFERRED and REASSIGNED from the

docket of the undersigned to the docket of the Honorable Royce C. Lamberth, Senior United States

District Judge. The April 1st trial setting and parameters set forth below are subject to change at the

discretion of Judge Lamberth, who may set this case for a final pretrial conference by separate order. The

parties are advised that at this time, they are being allotted a maximum of 5 days to complete jury

selection and trial, and that jury selection and trial shall begin at 9 a.m. in Courtroom 4 located on the

third floor of the John H. Wood, Jr. United States Courthouse.

       It is so ORDERED.

       SIGNED this 13th day of November, 2018.


                                          _________________________________________________
                                          FRED BIERY
                                          UNITED STATES DISTRICT JUDGE
